                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Anthony G. Bryant,                    )              Case No. 2:19-cv-2330-MBS-MGB
                                      )
                      Plaintiff,      )
                                      )
       v.                             )
                                      )                            ORDER
South Carolina Department of          )
Transportation, South Carolina        )
Department of Commerce, Secretary     )
of Trade of South Carolina, and South )
Carolina Department of Education,     )
                                      )
                      Defendants.     )
____________________________________)

       Plaintiff Anthony G. Bryant has filed a civil action. He is proceeding pro se, and he seeks

permission to proceed in forma pauperis (“IFP”). (Dkt. No. 3.)

       Plaintiff has a history of filing frivolous cases while proceeding IFP. Consequently, last

year this Court entered a pre-filing injunction against Plaintiff pursuant to Graham v. Riddle, 554

F.2d 133, 134-135 & n.* (4th Cir. 1977). See Bryant v. U.S. Dep’t of Interior, No. 2:18-cv-2593-

MBS, 2018 WL 5255009, at *1 (D.S.C. Oct. 22, 2018), aff’d sub nom. Bryant v. U.S. Dep’t of

Educ., 764 F. App’x 344 (4th Cir. 2019), pet. for cert. docketed (May 14, 2019). In keeping with

that injunction, the Court has since denied Plaintiff IFP status in a subsequent case. See Bryant v.

U.S. Army Corps of Eng’rs, No. 2:18-cv-3037-MBS (D.S.C. Nov. 28, 2018), aff’d, 754 F. App’x

206 (4th Cir. 2019), cert. denied, No. 18-8905, 2019 WL 1767167 (U.S. June 24, 2019).
        The injunction requires Plaintiff to pay the full filing fee before he may proceed with a

civil action. 1 If he pays the full filing fee within fifteen days of this order, this case will proceed

to initial review. If he does not, this civil action will be summarily dismissed.

        IT IS SO ORDERED.



                                                   /s/ Margaret B. Seymour
                                                   Senior United States District Judge


September 5, 2019

Charleston, South Carolina




1
       The Clerk of Court has assigned a civil action number for docket-control purposes.

                                                       2
